Citation Nr: 9912802	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  95-42 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the residuals of a nose 
fracture, a sinus condition secondary to a nose fracture, a 
throat condition and macular degeneration.


ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1961 to 
January 1964.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
May 1995 rating determination by the New York, New York 
Regional Office (RO).  This case was previously before the 
Board in December 1998 and remanded in order to reschedule 
the veteran for a Travel Board hearing before the Board.  He 
failed to report for the hearing, which was scheduled for 
March 19, 1999.

In his Form 9, dated October 17, 1995, the veteran indicated 
that his left leg fracture was not addressed properly.  It 
appears that he was disagreeing with the May 1995 rating 
action which granted service connection for status post 
fracture, left fibula, evaluated as noncompensable.  This 
matter is referred to the RO for action deemed appropriate.


FINDING OF FACT

Medical records do not provide evidence or a medical opinion 
that the veteran's nose fracture residuals, sinus condition, 
throat condition or macular degeneration, first demonstrated 
many years after discharge from service, are etiologically 
related to military service or a service-connected 
disability.


CONCLUSION OF LAW

The claims for service connection for the residuals of a nose 
fracture, a sinus condition secondary to a nose fracture, a 
throat condition and macular degeneration are not well 
grounded.  38 U.S.C.A. §§ 1110, 5107(a), 7104 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.310(a) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background.  The veteran's service medical records 
are negative for complaints, findings or treatment for a nose 
fracture, a sinus condition and a throat condition.  At 
enlistment the veteran was noted to have defective vision, 
diagnosed as myopia.  Visual acuity in the right eye was 
20/400, correctable to 20/20 and in the left eye visual 
acuity was 20/600, correctable to 20/20.  At separation in 
December 1963 the veteran specifically denied ear, nose or 
throat trouble.  His visual acuity at that time was 20/600 in 
the right eye uncorrected, correctable to 20/20 and 20/600 in 
the left eye, correctable to 20/20.  The examiner noted the 
veteran had defective vision (myopia) correctable to 20/20, 
bilaterally with glasses.

Post service VA outpatient treatment records show that in 
June 1989 the veteran was treated for complaints oral pharynx 
soreness and hoarseness.  He gave a past medical history of 
childhood tonsillectomy with no sequelae and a history of 
chewing tobacco use.  He complained of soreness and dryness 
of the throat and some raspiness of speech.  The examination 
was essentially negative, although the examiner noted the 
veteran had several problems that could contribute to his 
complaints including mouth breathing due to a deviated septum 
and nasal-obstructed breathing, excess use of voice 
(speaking, shouting) with functional habit of repeated 
"clearing of throat", and history of sinusitis with 
postnasal discharge.  In February 1992 the veteran was 
evaluated for complaints of a sore throat and nasal 
obstruction and for the first time it was reported that the 
he sustained a nose fracture in service.  Examination of the 
right septum revealed that the right nostril was completely 
occluded.  The clinical impression was septal deviation, 
severe.  Additional VA treatment records show the veteran was 
evaluated and treated for glaucoma between June and November 
1993.  

On VA examination in February 1995 the veteran gave a history 
of nose fracture in 1963 and that since then has had a 
deviated nasal septum.  The veteran also reported several 
episodes of sinusitis, clinically diagnosed but not by X-ray.  
He complained of difficulty breathing through the right 
nostril and of recurrent sore throats, which had been 
ascribed to postnasal drip and deviated septum.  It was noted 
that a noncancerous growth on his throat was found on a 
previous ear, nose and throat examination.  He was noted to 
have a history of glaucoma and macular degeneration.

Examination of the mouth and throat revealed a bluish 
discoloration on the left floor of the mouth underneath the 
tongue, a probable blue nevus.  The pharynx and nasopharynx 
were slightly red and vesicular.  The hypopharynx, piriform 
fossa and larynx were not seen.  The diagnoses were post 
status fracture of the nose with deviated nasal septum and 
postnasal drip and noncancerous growth of the pharynx, 1992.  

Examination of the external nose was normal.  The veteran had 
a markedly deviated nasal septum towards the right.  The 
floor of the nose, the inferior meatus, the inferior 
turbinate, the middle meatus, the middle turbinate, the left 
sphenoethmoidal recess, the left olfactory area and the 
superior turbinate on the left were all normal.  The right 
side could not be evaluated due to the severe deviation of 
the nasal septum.  The paranasal sinuses were not tender to 
percussion.  X-rays of the sinuses were essentially negative 
for paranasal sinuses.  The diagnoses were status post 
fracture of the nose with marked deviation of the nasal 
septum to the right and status post sinusitis.  

Examination of the eyes showed the pupils were dilated and 
equal.  Extraocular movements were normal and the eye grounds 
were normal outside of slightly deep optic cups.  The gross 
visual fields were normal.  The veteran's visual acuity was 
20/400 in the right eye uncorrected, correctable to 20/20-1 
and 6/400 in the left eye, correctable to 20/30.  The veteran 
was noted to have a visual field deficit.  The diagnosis was 
bilateral pigmentary glaucoma.  There was no diagnosis of 
macular degeneration.  

In the May 1995 rating and notice sent to the veteran later 
that month, he was advised that he should submit medical 
evidence to support his claims.

In his notice of disagreement the veteran reported that he 
fractured his nose in March 1962 in Korea and was initially 
treated by medics and later by a dentist and received follow-
up treatment a week later.  He also stated that at service 
discharge his vision had deteriorated so much that "he could 
not pass the eye examination to remain in service".  In his 
substantive appeal dated in October 1995 the veteran stated 
that he was examined by a physician at Fort Jackson in South 
Carolina and told that he had macular degeneration.  

Analysis.  The preliminary requirement for establishing 
entitlement to any VA benefit is that the applicant submit a 
claim which is sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).  The United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court) has defined a well-grounded claim as "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation."  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107.  Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).  If the claim is not well-grounded, the veteran 
cannot invoke the VA's duty to assist in the development of 
the claim.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).

In order for a claim of service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and of a nexus between the in-service disease or 
injury and the current disability (medical evidence).  Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

The law also provides that service connection may be granted 
for disability which is shown to have been incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 1998).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310(a) (1998).

The Court has also indicated that a claim may be well 
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded  "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

In the veteran's case, service medical records are negative 
for any complaints, findings or treatment of a nose fracture, 
sinus condition or throat condition.  Post-service medical 
records show the earliest clinical reference to a sore 
throat, deviated septum or sinusitis is in June 1989.  To be 
well grounded, a claim must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  
The medical evidence tends to establish that the veteran 
developed these disorders after separation from military 
service.  Thus, the second prong of Caluza is not satisfied 
as there is no evidence that the veteran developed residuals 
of a nose fracture, a sinus condition or throat condition in 
service.

Also the medical evidence has demonstrated no continuity of 
symptomatology between 1961 and 1989 and the veteran has not 
brought forth any competent evidence that would establish a 
nexus between his current symptoms and active military 
service.  While the evidence of record contains diagnostic 
impressions, sufficient to establish current diagnoses of the 
claimed disabilities, the examining physicians did not relate 
the disorders to military service or any incident therein.  
Therefore, the third prong of Caluza is not satisfied as 
there is no medical evidence of record establishing a nexus 
between service and residuals of a nose fracture, a sinus 
condition and throat condition.  Regarding the claim for 
service connection for a sinus condition secondary to a nose 
fracture, without a grant of service connection for the 
underlying disorder, in this case the residuals of a nose 
fracture, service connection on a secondary basis for a sinus 
condition or other disorder, may not be granted.

With respect to macular degeneration, the service medical 
records show bilateral astigmatism and myopia (a type of 
refractive error), which pre-existed entrance into service.  
Refractive error of the eye is not a disease or injury within 
the meaning of applicable legislation and cannot be service 
connected.  38 C.F.R. § 3.303(b).  (1998).  There is no 
competent evidence of a ratable eye disorder of service 
onset.  Thus, the second prong of Caluza is not satisfied.

The Board notes that even if the veteran's diminished vision 
is not associated with refractive error, the medical evidence 
of record tends to establish that the veteran developed any 
current eye disorder many years after separation from 
military service.  The veteran has not brought forth any 
competent evidence that would establish a nexus between 
macular degeneration and active military service and no 
examiner has attributed the veteran's macular degeneration to 
military service.  Furthermore, the evidence of record 
contains no clinical reference to macular degeneration before 
1995, many years after service discharge.  Therefore, the 
third prong of Caluza is not satisfied as there is no medical 
evidence of record establishing a nexus between service and 
macular degeneration.

Therefore, the Board finds that well-grounded claims of 
service connection for residuals of a nose fracture, a sinus 
condition secondary to a nose fracture, a throat condition 
and macular degeneration have not been presented.  In the 
absence of proof of incurrence or aggravation during service 
and a causal connection between present disability and 
inservice disease or injury or, in the case of secondary 
service connection, a causal connection between present 
disability and a service-connected disability, there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The only other evidence that attempts to establish incurrence 
of the veteran's claimed disabilities consists of the 
veteran's contentions.  While the Board has no reason to 
doubt the credibility of these statements; the veteran is not 
competent to enter conclusions which require medical opinions 
as to causation or, as in this case, the onset of a disease.  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). 

It follows that the VA has no duty to assist the veteran in 
the development of his claim.  In the absence of a well-
grounded claim, the Board does not have jurisdiction to 
decide the merits of the matter, and the appeal must be 
denied.  Boeck v. Brown, 7 Vet. App. 14 (1994).


ORDER

Service connection is denied for the residuals of a nose 
fracture, a sinus condition secondary to residuals of a nose 
fracture, a throat condition and macular degeneration.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

